DETAILED ACTION
Claims 1-3, 6-16, and 19-22 were rejected in the Office Action mailed 09/03/2020. 
Applicant filed a response, cancelled claims 2, 7-9, and 20-22, and amended claims 1, 3, and 10 on 12/01/2020. 
Claims 1, 3, 6, 10-16, and 19 are pending. 
Claims 1, 3, 6, 10-16, and 19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Ali et al. (WO 2013/118125) (Haj-Ali) in view of Steinberg et al. (US 2014/0112973) (Steinberg), taken in view of evidence of Alghazali et al. (US 2019/0022279) (Alghazali). 
Regarding claims 1, 3, 6, 10-16, and 19
Haj-Ali teaches an isolated composite, in film form, comprising collagen fibers (Haj-Ali, abstract; pg. 10 lines 9-11; pg. 11 lines 20-27), wherein the length of the collagen fibers is between about 1 to 50 mm (i.e., strip-shaped) (Haj-Ali, pg. 14 lines 17-19). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Haj-Ali teaches the composite further comprises a polymerizable agent (Haj-Ali, pg. 14 lines 20-29) wherein the agent is poly(vinylpyrrolidone) having a molecular weight of at least 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Haj-Ali teaches the composite comprises a ratio of collagen:poly(vinylpyrrolidone) includes 90/10, 80/20, 70/30, 60/40, 50/50, 40/60, and 30/70 (Haj-Ali, pg. 18 lines 16-17), wherein the collagen is cross-linked (Haj-Ali, pg. 18 lines 18-28; pg. 13 lines 6-7).  
	Haj-Ali teaches the composite is used in the field of reconstructive medicine such as for the generation of scaffolds, such as for tissue regeneration (Haj-Ali, pg. 18 lines 29-30; pg. 21 line 26 – pg. 22 line 1).  
	Haj-Ali does not explicitly teach the composite material is a multi-layered structure.  
	
	With respect to the difference, Steinberg teaches a biocompatible and preferably biodegradable gradient layer system for regenerative medicine, particularly for tissue support (Steinberg, abstract), wherein the biocompatible and preferably biodegradable gradient layer comprises collagen fibers (Steinberg, [0029-0030]; [0032])
	Steinberg teaches the biocompatible and preferably biodegradable gradient layer system comprises at least one biocompatible and preferably biodegradable support layer comprising an incorporable material to create a biocomposite material (Steinberg, [0054]). 
	Steinberg teaches the set of layers comprising a biocompatible and biodegradable cross-linked polymer (i.e., collagen fibers) is composed of one or more “single layers”, i.e. the 
	Steinberg teaches a gradient is formed with respect to the mechanical/and or physical properties of one or more layers of the at least one set of layers comprising a biocompatible and biodegradable cross-linked polymer, wherein the gradient is formed by altering the mechanical and/or physical properties within the at least one set of layers, such as mechanical strength, pore size, fiber strength (i.e., width or diameter of fiber), fiber length, etc. (Steinberg, [0017]). 
	As Steinberg expressly teaches, the biocompatible and preferably biodegradable gradient layer system allows adaption to a multiplicity of different situations occurring the treatments of wound (Steinberg, [0018]). 
	As Steinberg expressly teaches, the biocompatible and preferably biodegradable gradient system additionally shows a timely retarded degradation in vivo due to the adjustable mechanical strength of the inventive gradient layer system in its different layers, wherein this allows a tissue to effectively replace the inventive gradient layer system by growing into said artificial scaffold (Steinberg, [0018]). 
As Steinberg expressly teaches, the at least one set of layers comprising a biocompatible and biodegradable cross-linked polymer preferably serves as a tissue like scaffold structure, which allows cultivation and ingrowth of cells and formation of tissue like structures or extracellular-like membranes (Steinberg, [0023]). 
	Steinberg and Haj-Ali are analogous art as they are both drawn to scaffolds for tissue regeneration. 
	In light of the motivation of using a gradient layer system comprising a set of layers as provided by Steinberg, it therefore would have been obvious to one of ordinary skill in the art to modify the composite of Haj-Ali by forming a gradient layer system comprising a set of 10 layers or more having a thickness of about 100 nm to about 100 µm, in order to form a tissue like scaffold structure adaptable to multiple different situations occurring to treatments of wound as 

	Although Haj-Ali in view of Steinberg does not explicitly disclose the method limitations recited in claims 10 and 11, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product‑by‑process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Haj-Ali in view of Steinberg meets the requirements of the claimed product, Haj-Ali in view of Steinberg clearly meets the requirements of the present claim.

Given Haj-Ali in view of Steinberg teaches the tissue like scaffold structure comprising a set of layers having at least 10 layers, wherein the thickness of the set of layers is about 100 nm to about 100 µm (i.e., 100 nm = 0.1 µm), it is clear Haj-Ali in view of Steinberg teaches a multi-layered structure having at least ten stacked layers per 5 µm of thickness and each layer has a thickness between 0.1 to 1 µm. 
	It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Given that the material and weight ratio of the tissue scaffold of Haj-Ali in view of Steinberg is substantially identical to the material and weight ratio as used in the present invention, as set forth above, it is clear that the tissue scaffold of Haj-Ali in view of Steinberg would intrinsically have a swelling ratio between 2 and 15 when swelling with water, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and weight ratio of the tissue scaffold of Haj-Ali in view of Steinberg is substantially identical to the material and weight ratio as used in the present invention, as set forth above, it is clear that the tissue scaffold of Haj-Ali in view of Steinberg would intrinsically have a light transmittance larger than or equal to 90%, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and weight ratio of the tissue scaffold of Haj-Ali in view of Steinberg is substantially identical to the material and weight ratio as used in the present invention, as set forth above, it is clear that the tissue scaffold of Haj-Ali in view of Steinberg 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 1, 3, 10-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Ali et al. (US 2015/0013299) (Haj-Ali) in view of Steinberg et al. (US 2014/0112973) (Steinberg) and Koob et al. (US 2016/0199537) (Koob), taken in view of evidence provided by Hayashizaki et al. (US 2009/0042197) (Hayashizaki). 
Regarding claims 1, 3, 6, 10-16, and 19
Haj-Ali teaches an isolated composite, in film form, comprising collagen fibers (Haj-Ali, abstract; pg. 10 lines 9-11; pg. 11 lines 20-27), wherein the length of the collagen fibers is between about 1 to 50 mm (i.e., strip-shaped) (Haj-Ali, pg. 14 lines 17-19). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Haj-Ali teaches the composite further comprises poly(vinylpyrrolidone) (Haj-Ali, pg. 18 lines 1-3), wherein poly(vinylpyrrolidone) is a hydrophilic biodegradable polymer, as evidenced by Hayashizaki (Hayashizaki, [0021]).  

Haj-Ali teaches the composite is used in the field of reconstructive medicine such as for the generation of scaffolds, such as for tissue regeneration (Haj-Ali, pg. 18 lines 29-30; pg. 21 line 26 – pg. 22 line 1).  
	Haj-Ali does not explicitly teach the composite material comprising a multi-layered structure (A) or the molecular weight of poly(vinylpyrrolidione) (B). 
	
	With respect to the difference, Steinberg (A) teaches a biocompatible and preferably biodegradable gradient layer system for regenerative medicine, particularly for tissue support (Steinberg, abstract), wherein the biocompatible and preferably biodegradable gradient layer comprises collagen fibers (Steinberg, [0029-0030]; [0032])
	Steinberg teaches the biocompatible and preferably biodegradable gradient layer system comprises at least one biocompatible and preferably biodegradable support layer comprising an incorporable material to create a biocomposite material (Steinberg, [0054]). 
	Steinberg teaches the set of layers comprising a biocompatible and biodegradable cross-linked polymer (i.e., collagen fibers) is composed of one or more “single layers”, i.e. the set of layers comprise 10 layers or more, wherein such a set of layers comprises a thickness of about 100 nm to about 100 µm (Steinberg, [0043]). 
	Steinberg teaches a gradient is formed with respect to the mechanical/and or physical properties of one or more layers of the at least one set of layers comprising a biocompatible and biodegradable cross-linked polymer, wherein the gradient is formed by altering the mechanical and/or physical properties within the at least one set of layers, such as mechanical strength, pore size, fiber strength (i.e., width or diameter of fiber), fiber length, etc. (Steinberg, [0017]). 

	As Steinberg expressly teaches, the biocompatible and preferably biodegradable gradient system additionally shows a timely retarded degradation in vivo due to the adjustable mechanical strength of the inventive gradient layer system in its different layers, wherein this allows a tissue to effectively replace the inventive gradient layer system by growing into said artificial scaffold (Steinberg, [0018]). 
As Steinberg expressly teaches, the at least one set of layers comprising a biocompatible and biodegradable cross-linked polymer preferably serves as a tissue like scaffold structure, which allows cultivation and ingrowth of cells and formation of tissue like structures or extracellular-like membranes (Steinberg, [0023]). 
	Steinberg and Haj-Ali are analogous art as they are both drawn to scaffolds for tissue regeneration. 
	In light of the motivation of using a gradient layer system comprising a set of layers as provided by Steinberg, it therefore would have been obvious to one of ordinary skill in the art to modify the composite of Haj-Ali by forming a gradient layer system comprising a set of 10 layers or more having a thickness of about 100 nm to about 100 µm, in order to form a tissue like scaffold structure adaptable to multiple different situations occurring to treatments of wound as well as ensure a timely retarded degradation in vivo to allow tissue to effectively replace the tissue like scaffold structure, and thereby arrive at the claimed invention. 
Given Haj-Ali in view of Steinberg teaches the tissue like scaffold structure comprising a set of layers having at least 10 layers, wherein the thickness of the set of layers is about 100 nm to about 100 µm (i.e., 100 nm = 0.1 µm), it is clear Haj-Ali in view of Steinberg teaches a multi-layered structure having at least ten stacked layers per 5 µm of thickness and each layer has a thickness between 0.1 to 1 µm. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

With respect to the difference, Koob (B) teaches a multi-layered tissue graft comprising a collagen layer (Koob, abstract), wherein the collagen-containing multi-layered tissue grafts are used in tissue repair, regeneration, and scaffolding (Koob, [0097-0098]). 
	Koob further teaches the multi-layered tissue graft comprises a biocompatible polymer, preferably a biodegradable polymer, wherein the biocompatible polymer is polyvinylpyrrolidone having an average molecular weight of form about 10,000 to about 1,000,000 (Koob, [0065]), wherein the biocompatible polymer degrades in vivo with a degradation time of at least several months (Koob, [0066]). 
	Koob and Haj-Ali in view of Steinberg are analogous art as they are both drawn to materials for tissue regeneration and scaffolding. 
	In light of the disclosure of Koob of using poly(vinylpyrrolidone) having an average molecular weight of from about 10,000 to 1,000,000 as provided by Koob, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use poly(vinylpyrrolidone having an average molecular weight of from 10,000, to 1,000,000 as the synthetic polymer of Haj-Ali in view of Steinberg, in order to form the tissue like scaffold structure with timely retarded degradation, and thereby arrive at the claimed invention.

	Although Haj-Ali in view of Steinberg and Koob does not explicitly disclose the method limitations recited in claims 10 and 11, it is noted that the present claims are drawn to a product ‑by‑process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Haj-Ali in view of Steinberg and Koob meets the requirements of the claimed product, Haj-Ali in view of Steinberg and Koob clearly meets the requirements of the present claim.

Given that the material and weight ratio of the tissue scaffold of Haj-Ali in view of Steinberg and Koob is substantially identical to the material and weight ratio as used in the present invention, as set forth above, it is clear that the tissue scaffold of Haj-Ali in view of Steinberg and Koob would intrinsically have a swelling ratio between 2 and 15 when swelling with water, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and weight ratio of the tissue scaffold of Haj-Ali in view of Steinberg and Koob is substantially identical to the material and weight ratio as used in the present invention, as set forth above, it is clear that the tissue scaffold of Haj-Ali in view of 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and weight ratio of the tissue scaffold of Haj-Ali in view of Steinberg and Koob is substantially identical to the material and weight ratio as used in the present invention, as set forth above, it is clear that the tissue scaffold of Haj-Ali in view of Steinberg and Koob would intrinsically have a suture pull-out strength between 3 Mpa and 50 Mpa, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
The previous rejection over Haj-Ali in view of Steinberg is substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 

The previous rejection over Haj-Ali in view of Steinberg and Koob is substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 

	
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Steinberg does not clearly teach the limitation “there are at least ten stacked layers per 5 µm of thickness in a multi-layered structure of the composite material” as recited in independent claims 1 and 10. Since Steinberg merely teaches the biomaterial may have multi-layers, it is not proper to construe “multi-layers” as the limitation “there are at least ten stacked layers per 5 µm of thickness in a multi-layered structure of the composite material” as recited in claim 1.

Steinberg further discloses at paragraph [0021]:
In this context, the term “set of layers” may be preferably interpreted as a 3-dimensional arrangement of at least one “single layer”, e.g. of polymeric fibers or any other compound. Accordingly, such a “set of layers” may be composed of one or more “single layers”, i.e. the set of layers may comprise e.g. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 1-15, 10-25, 15-30, 10-50 or 10-100 or even more “single layers”. Thus, a “set of layers” in this context may be understood as sort of a non-woven fleece, a mat, or a fleece like or mat like structure comprising one or more single layers, e.g. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10,
1-15, 10-25, 15-30, 10-50 or 10-100 or even more, due to the production of the such a “set of layers”.

Based on this disclosure, there are tons of possible combinations of the number of layers and the thickness, which are encompassed by Reference 1. Applicants submit that none of the cited references would have directed a person of ordinary skill in the art to select the features as set forth in the claim, e.g., “at least ten stacked layers per 5pm of thickness in a multi-layered structure of the composite material.” Without further guidance or suggestion, the person skilled in the art cannot easily conceive a particular combination out of the numerous combinations. Even in combination with the secondary references, including Steinberg, the persons having ordinary skilled in the art still not have a motivation to understand the limitation “there are at least ten stacked layers per 5pm of thickness in a multi-layered structure of the composite material” as recited in independent Claims 1 and 10.”
”

Remarks, pg. 8-9
The Examiner respectfully traverses as follows:

Given Haj-Ali in view of Steinberg teaches the tissue like scaffold structure comprising a set of layers having at least 10 layers, wherein the thickness of the set of layers is about 100 nm to about 100 µm (i.e., 100 nm = 0.1 µm), it is clear Haj-Ali in view of Steinberg teaches a multi-layered structure having at least ten stacked layers per 5 µm of thickness and each layer has a thickness between 0.1 to 1 µm. Therefore, the fact remains Haj-Ali in view of Steinberg clearly teaches the multi-layered structure having at least ten stacked layers per 5 µm of thickness and each layer has a thickness between 0.1 to 1 µm and therefore meets the claimed limitation.
It is the Examiner’s opinion further guidance or suggestion is not necessary as the teaching of Haj-Ali in view of Steinberg reads on the claimed limitation, regardless if Steinberg teaches other possible combinations. Further, Steinberg teaches proper motivation to form the multi-layered structure as taught in Haj-Ali in view of Steinberg, as set forth on pages 4-6 and 9-11 of the Office Action mailed 09/03/2020.

Applicants further argue:
“Furthermore, the specification of the application discloses at paragraph [0014]:
The disclosure provides a composite material prepared from subjecting a hydrophilic biodegradable polymer and a collagen to a drying process. Since the collagen has a longer fiber length, the composite material can have a multi-layered structure, resulting in the composite material exhibiting a high water-absorption ability. In particular, in the multi-layered structure, there are at least ten stacked layers per 5 µm of thickness. Each stacked layer has a thickness between 0.1 to 1 µm. In addition, the composite material of the disclosure can exhibit a high suture pull-out strength and high light transmittance after swelling with water (i. e. wet film). Furthermore, the composite material of the disclosure can be applied to wound dressing, ophthalmology, orthopedic implants, surgical use, drug delivery, or tissue engineering.

unexpected results “enhancing the water-absorption ability, suture pull-out strength and light transmittance,” which is not disclosed by the cited references.”

Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
A showing of unexpected results must be based on evidence, not argument or speculation. See, e.g., In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997). Therefore, paragraph [0014] of the specification does not provide evidence necessary for a showing of unexpected results. Further, it is Applicants’ burden to explain why their proffered results are considered to be unexpected, are considered to be commensurate in scope with the claimed subject matter, and are considered to be the consequence of a comparison to the closest prior art. See, e.g., In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789